THE THIRTEENTH COURT OF APPEALS

                                   13-18-00508-CR


                               Ernesto Samuel Salazar
                                         v.
                                 The State of Texas


                                  On Appeal from the
                   130th District Court of Matagorda County, Texas
                                Trial Cause No. 17-088


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

October 25, 2018